Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-14 are pending and examined. Claim 15 is canceled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristina Swanson on 6/2/2021.
The claims have been amended as follows:
Claim 12 has been amended as follows:
	12. (Currently Amended) The vessel dispensing system according to claim 11, further comprising, 
	a gripper for picking one vessel at a time from the chute and moving the vessel to [[the]] an analyzer.

Claim 14 has been amended as follows:
	14. (Currently Amended) The vessel dispensing system according to claim 1, further comprising, 
a selected slot next to the slot in the dispensing position is loaded with vessels or is empty, before the drum is rotated to bring the selected next slot in the dispensing position and for .

Claim 15 has been canceled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	Ford (US Pub. No. 2003/0175156; already of record on the IDS received 5/30/2019), Talmer et al. (US Pub. No. 2008/0193332; hereinafter Talmer), Manzer et al. (US Pat. No. 3,592,355; hereinafter Manzer), Cline (US Pat. No. 7,422,128), Lukhaub et al. (US Pat. No. 9,250,256; hereinafter Lukhaub; already of record on the IDS received 5/30/2019), and Chang (US Pat. No. 10,339,748) teach a vessel dispensing system similar to that claimed. However, Ford, Talmer, Manzer, Cline, Lukhaub, and Chang do not teach a crank translatable between a first, second, and third position, the crank comprising a drive pin slidable through a guide groove for rotating a cam disc when the crank is translated between the first and second position, and further comprising an actuator pin translatable with respect to the drive pin for actuating a resilient vessel retainer of an output interface of a slot in a dispensing position when the crank is translated between the second and third position, thereby allowing vessels to be dispensed from the slot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/J.M./Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798